Dismiss and Opinion Filed May 21, 2014.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-00601-CV

                         IN RE RUBEN GARCES MORENO, Relator

                 Original Proceeding from the Criminal District Court No. 4
                                   Dallas County, Texas
                             Trial Court Cause No. F-0251303

                              MEMORANDUM OPINION
                         Before Justices Bridges, Lang-Miers, and Myers
                                    Opinion by Justice Myers
       Relator filed this petition for writ of mandamus requesting that this Court order the trial

court to rule on his petition for writ of habeas corpus, which he says he filed in the trial court on

January 13, 2014. We do not have jurisdiction over relator’s petition. Article 11.07 contains no

role for the courts of appeals; the only courts referred to are the convicting court and the Court of

Criminal Appeals. In re McAfee, 53 S.W.3d 715, 718 (Tex. App.—Houston [1st Dist.] 2001, no

pet.) While the courts of appeals have concurrent mandamus jurisdiction with the Court of

Criminal Appeals in some post-conviction proceedings, Padilla v. McDaniel, 122 S.W.3d 805,

808 (Tex. Crim. App. 2003) (forensic DNA testing), only the Court of Criminal Appeals has

jurisdiction in final post-conviction habeas corpus proceedings. TEX. CODE CRIM. PROC. ANN.

art. 11.07 (West Supp. 2010); In re Turk, No. 14-09-00129-CR, 2009 WL 396197, at *1 (Tex.

App.—Houston [14th Dist.] Feb. 19, 2009, no pet.) (mem. op.); In re Bailey, No. 14-06-00841-

CV, 2006 WL 2827249, at *1 (Tex. App.—Houston [14th Dist.] 2006, orig. proceeding) (mem.
op.); In re McAfee, 53 S.W.3d at 717. Any complaints about action or inaction on a matter

related to a post-conviction petition for writ of habeas corpus, must be brought by mandamus to

the Court of Criminal Appeals and not to this Court. In re McAfee, 53 S.W.3d at 717. Because

relator’s petition for mandamus arises from the trial court’s failure to rule on his post-conviction

application for writ of habeas corpus, we do not have jurisdiction over the complaint.

Accordingly, we DISMISS relator’s petition.




                                                      /Lana Myers/
                                                      LANA MYERS
                                                      JUSTICE

140601F.P05




                                                –2–